The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: June 3 2019




                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

 In re:                                         )   Case No. 19-40267-jpg
                                                )
 California Palms, LLC,                         )
                                                )   Chapter 11
 Debtor.                                        )
                                                )   Judge John P. Gustafson
                                                )
                                                )   Property Address and Parcel No.:
                                                )   Parcel No. 48-042-0-063.000
                                                )   1051 N. Canfield Niles Rd., Austintown,
                                                )   Ohio (aka 5455 Clarkins Drive, Austintown
                                                )   Township, Ohio)
                                                )
                                                )   ORDER GRANTING EX PARTE
                                                )   MOTION FOR SHORTENED NOTICE
                                                )   PERIOD AND REDUCED NOTICE
                                                )   FOR MOTION OF PENDER CAPITAL
                                                )   ASSET BASED LENDING FUND I, L.P.
                                                )   FOR REMAND OF REMOVED CASE
                                                )   NUMBER 2018-CV-01015 TO
                                                )   MAHONING COUNTY COURT,
                                                )   STATE OF OHIO




19-40267-jpg     Doc 97     FILED 06/03/19      ENTERED 06/03/19 16:55:32           Page 1 of 3
       This matter came before the Court on the Ex Parte Motion for Shortened Notice Period

and Reduced Notice for Motion of Pender Capital Asset Based Lending Fund I, L.P. for Remand

of Removed Case Number 2018-CV-01015 to Mahoning County Court, State Of Ohio (the “Ex

Parte Motion,” Doc No. 96) filed by Pender Capital Asset Based Lending Fund I, L.P. (the

“Movant”). The Ex Parte Motion seeks to reduce the notice period in connection with the Motion

of Pender Capital Asset Based Lending Fund I, L.P. for Remand of Removed Case Number

2018-CV-01015 to Mahoning County Court, State of Ohio [Doc. No. 94] (“Remand Motion”)

filed by the Movant.


       The court has reviewed the Ex Parte Motion and finds that a hearing is unnecessary. The

Ex Parte Motion sufficiently demonstrates cause for reduction of the notice period as required by

Federal Rule of Bankruptcy Procedure 9006(c).


       NOW THEREFORE, IT IS HEREBY ORDERED THAT the Ex Parte Motion is granted.


       IT IS FURTHER ORDERED that the Remand Motion shall be heard on June 10, 2019,

at 10.00 a.m. at the U.S. Bankruptcy Court for the Northern District of Ohio, 10 E Commerce St,

Youngstown, Ohio.


       IT IS FURTHER ORDERED THAT any objection to the Remand Motion shall be filed

with the court and served on requisite parties by 5:00 p.m. (Eastern) on Friday, June 7, 2019.


       IT IS FURTHER ORDERED THAT in the event no objections are timely filed, the

Movant may file a certificate of no objection, in which case the Court may enter an order

approving the relief sought without the need for a hearing.




19-40267-jpg      Doc 97    FILED 06/03/19       ENTERED 06/03/19 16:55:32         Page 2 of 3
       IT IS FURTHER ORDERED THAT ECF service of this Order provides sufficient notice

to interested parties who may wish to review and potentially object to the Motion.


                                              ###


SUBMITTED BY:

/s/ Nancy A. Valentine
Nancy A. Valentine (0069503)
Miller Canfield Paddock & Stone, PLC
1100 Superior Avenue East, Suite 1750
Cleveland, Ohio 44114
(216) 716-5040 (direct phone)
(216) 716-5044 (company)
(216) 716-5043 (fax)
valentinen@millercanfield.com

and
Ronald A. Spinner (Michigan P73198) (pro hac)
150 West Jefferson, Suite 2500
Detroit, MI 48226
(313) 963-6420
spinner@millercanfield.com

Attorneys for Pender Capital Asset Based
Lending Fund I, L.P.

                             INSTRUCTIONS TO THE CLERK

       Please serve the foregoing Order upon the parties listed below, as indicated:

Via the Court’s Electronic Case Filing System:
Jeffrey Kurz jeffkurz@hotmail.com, dc1095dt@yahoo.com
Sebastian Rucci SebRucci@gmail.com
Ronald A. Spinner spinner@millercanfield.com
United States Trustee (Registered address)@usdoj.gov
Nancy A. Valentine valentinen@millercanfield.com, waldroup@millercanfield.com
Joshua Ryan Vaughan jvaughan@amer-collect.com, SAllman@AMER-
COLLECT.COM;rschroeter@amer-collect.com;HouliECF@aol.com
Richard G. Zellers zellersesq@gmail.com
Tiiara N. A. Patton ust401 tiiara.patton@usdoj.gov




19-40267-jpg     Doc 97     FILED 06/03/19       ENTERED 06/03/19 16:55:32             Page 3 of 3
